Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nasu (US 2004/0040545) in view of Stutika et al (US 2020/0049092).  Nasu et al teaches a fuel injection solenoid driver wherein the peak (maximum) value of the opening current is adjusted in response to supply fuel pressure and is increased at higher fuel supply pressures vs lower fuel supply pressures.  (see Nasu, paragraphs 5, 31-35 and 41-46 and Figures 4, 8, 10).  However Nasu does not disclose that the higher pressures are a result of an “abnormality”.   However, Stutika et al teaches adjusting the peak (maximum) opening current responsive to fuel pressure due to an abnormality when the fuel pressure might be abnormally low due to fuel pump malfunction by .  
It would have been obvious to one of ordinary skill in the art to have modified Nasu to detect an abnormally high fuel supply pressure and respond to it by increasing the maximum value of the drive current, since adjustment of maximum value of drive current in response to a fuel supply pressure abnormality was already known and taught by Stutika et al, as described above.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   See also JP06-241137, abstract, paragraphs 4-8 and claim 1, which also teaches varying the maximum opening current of a fuel injection solenoid in response to fuel supply pressure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK R SOLIS whose telephone number is (571)272-4853. The examiner can normally be reached Monday - Friday 9 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERICK R SOLIS/Primary Examiner, Art Unit 3747